Citation Nr: 1529567	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-29 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

  
FINDING OF FACT

The Veteran's tinnitus is etiologically related to noise exposure during active duty service.  


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for tinnitus as it was incurred due to noise exposure during active duty service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The record clearly establishes the presence of current bilateral tinnitus.  Bilateral tinnitus was diagnosed by a July 2013 VA examiner and the condition was also noted by several private physicians, including the Veteran's otolaryngologist in December 1988.  Additionally, while service treatment records are negative for findings or complaints of tinnitus, the Veteran has repeatedly stated that he served around aircraft during active duty and experienced approximately 8 hours of noise exposure per day.  Personnel records confirm his service as an Air Policeman and the Veteran is competent to report injuries incurred during service.  The Board therefore finds that the first two elements of service connection-a current disability and in-service injury-are demonstrated.  

Regarding the third element of service connection, a nexus between the current disability and the in-service injury, the Veteran has reported a continuity of symptoms since service.  In September 2010 and October 2013 statements, he reported that he experienced the onset of ringing in his ears during service, but was told a few months after separation by a coworker there was no treatment or cure for the condition.  Therefore, he never sought specific treatment for the condition and did not mention it during treatment for hearing and ear problems until 1988.  Although the July 2013 VA examiner provided an opinion against the Veteran's claim, the examiner does not appear to have considered the Veteran's lay reports of continuous symptoms since service.  The Board finds that the continuity of symptoms reported by the Veteran is credible and establishes a nexus linking his tinnitus to active duty service.  See 38 C.F.R. § 3.303(b).  All the elements necessary for establishing service connection are therefore met and the Veteran's claim for service connection for tinnitus is granted.  

The Board also finds that VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  

	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to service connection for tinnitus is granted. 




____________________________________________
M ICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


